Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Holub appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing with prejudice Holub’s motion for relief from judgment, filed pursuant to Federal Rule of Civil Procedure 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Holub v. United States, No. 2:09-cv-00062-REM-DJJ, 2010 WL 987802 (N.D.W.Va. Mar. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.